GRUBB & ELLIS AGA FUNDS (the “Funds”) each a series of Trust for Professional Managers (the “Trust”) Supplement dated November 6, 2009 to the Statement of Additional Information (“SAI”) dated September 28, 2009 At a meeting of the Board of Trustees (the “Board”) of the Trustheld on October 23, 2009, the Board, including the Trustees who are not “interested persons” of the Trust (the “Independent Trustees”), as defined under the Investment Company Act of 1940, as amended, unanimously voted to increase the number of Trustees of the Trust from three to four.The Board, including the Independent Trustees, also unanimously approved the appointment of Mr. Jonas B. Siegel as an Independent Trustee of the Trust, as well as the appointment of Mr. Siegel as a member of the Board’s Audit Committee and Nominating Committee. The following disclosures in the section of the Fund’s SAI entitled “Management of the Fund – Board of Trustees” are hereby revised to reflect the appointment of Mr. Siegel as an Independent Trustee: Management of the Fund (Table excerpted.) Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in Trust Overseen by Trustee Principal Occupation During the Past Five Years Other Directorships Held by Trustee Independent Trustees Dr. Michael D. Akers 615 E. Michigan St. Milwaukee, WI 53202 Age: 54 Trustee Indefinite Term; Since August 22, 2001 20 Professor and Chair, Department of Accounting, Marquette University (2004-present); Associate Professor of Accounting, Marquette University (1996-2004). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Gary A. Drska 615 E. Michigan St. Milwaukee, WI 53202 Age: 53 Trustee Indefinite Term; Since August 22, 2001 20 Captain, Midwest Airlines, Inc. (Airline Company) (2000-present); Director-Flight Standards & Training (July 1990-December 1999). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Jonas B. Siegel 615 E. Michigan St. Milwaukee, WI 53202 Age: 66 Trustee Indefinite Term, Since October 23, 2009 20 Managing Director, Chief Administrative Officer (“CAO”) and Chief Compliance Officer (“CCO”), Granite Capital International Group, L.P. (investment management firm) (1994-Present); Vice President, Secretary, Treasurer and CCO of Granum Series Trust (an open-end investment company) (1997-2007); President, CAO and CCO, Granum Securities, LLC (investment banking firm) (1997-2007). None. Trustee Compensation For their service as Trustees, for the fiscal year ended May 31, 2009, the Independent Trustees receive a retainer fee of $15,000 per year, $1,000 for each in-person Board meeting and $500 for each telephonic Board meeting of the Trust, as well as reimbursement for expenses incurred in connection with attendance at Board meetings. Interested Trustees do not receive any compensation for their service as Trustee. Name of Person/Position Aggregate Compensation From the Fund1 Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Fund and the Trust2 Paid to Trustees Dr. Michael D. Akers, Independent Trustee $1,166 None None $23,500 Gary A. Drska, Independent Trustee $1,166 None None $23,500 Jonas B. Siegel3 Independent Trustee N/A N/A N/A N/A Joseph C. Neuberger, Interested Trustee None None None None 1Trustees fees and expenses are allocated among the Fund and any other series comprising the Trust. 2There are currently 19 other portfolios comprising the Trust. 3Mr.
